   Case 1:11-cr-00101-JRH-BKE Document 133 Filed 10/29/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                            CR 111-101


CLIFFORD JUNIOR WALKER III




                                    ORDER




       Defendant Clifford Junior Walker III has filed an ""Emergency

Motion for Compassionate Release/Reduction Pursuant to 18 U.S.C.

[§] 3582(c)(1)(A)(i)."         The Government opposes the motion.^             Upon

due consideration, the Court denies Walker's request for relief.

       The   compassionate      release     provision    of    §   3582(c)(1)(A)

provides a narrow path for a district court to grant release to a

defendant if it finds that ""extraordinary and compelling reasons"




^ The Government points out that this case is on appeal from the
Court's Order of August 5, 2020, which denied Walker's motion to
reduce sentence pursuant to Section 404 of the First Step Act of
2018. Nevertheless, under Federal Rule of Criminal Procedure 37,
this Court may defer considering the motion, deny the motion, or
issue an indicative ruling that it would grant the motion if the
case were remanded.         Thus, Rule 37(a) allows the district court to
deny, but not to grant, a motion for which it lacks jurisdiction
due to a pending appeal. See Fed. R. Crim. P. 37 advisory committee
note to 2012 adoption (stating that a district court can ""entertain
the motion and deny it"); cf. United States v. Blythe, 819 F. App'x
896,   897   n.l    (11^^    Cir.   2020)   (""[A]    district     court   retains
jurisdiction to deny a motion attacking a judgment while an appeal
from the judgment is pending,               because    the    denial   works    "in
furtherance of the appeal.'").
     Case 1:11-cr-00101-JRH-BKE Document 133 Filed 10/29/20 Page 2 of 5



warrant such a reduction and that such reduction is ''consistent

with applicable policy statements issued by the [United States]

Sentencing Commission.'' 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13

of    the   Sentencing        Guidelines      provides    the    applicable    policy

statement, explaining that a sentence reduction may be ordered

where a court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that "extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety of any other person or the community.                    U.S.S.G. § 1B1.13.

The application note to this policy statement lists three specific

examples     of   extraordinary        and    compelling      reasons   to   consider

reduction of a defendant's sentence under § 3582(c)(1)(A): (1) a

medical condition; (2) advanced age; and (3) family circumstances.

Id.    n.l(A)-(C).           A   fourth     catch-all    category     provides:     "As

determined by the Director of the Bureau of Prisons, there exists

in the defendant's case an extraordinary and compelling reason

other    than,    or    in   combination      with,"    the   aforementioned    three

categories.       Id. n.l(D) (emphasis added).

        In this case, the only possible applicable category into which

Wallcer may fall is a qualifying medical condition, particularly

since the Director of the BOP has not determined he is eligible

for    relief.2        To    qualify   as    extraordinary      and   compelling,    an



2 Walker argues that the First Step Act of 2018 gives a district
court authority to determine whether extraordinary and compelling
  Case 1:11-cr-00101-JRH-BKE Document 133 Filed 10/29/20 Page 3 of 5



inmate's    medical   condition    must    be   ^'serious   and   advanced   .


with   an   end   of life     trajectory,    U.S.S.G. § 1B1.13,        app.      note

1(a)(i),     or   must   be    serious     enough    that    it   "'substantially

diminish[es] the      ability     of the    [inmate]    to   provide   self-care

within the environment of a correctional facility and from which

he or she is not expected to recover," id., app. note 1(a)(ii).

Walker presents no medical evidence that he meets either of these

criteria.     Rather, his argument is that he will likely meet the

criteria if he contracts COVID-19.              In this regard. Walker claims




reasons exist outside of the three enumerated examples in U.S.S.G.
§ 1B1.13 and independent of the BOP's determination.      The Court
disagrees.    The First Step Act did not render the Sentencing
Commission's policy statement an inappropriate expression of
policy.    The fact remains that Congress intended that the
Sentencing   Commission,   not   the  judiciary,   determine   what
constitutes an appropriate use of the "compassionate release"
provision.   See 28 U.S.C. § 944(t).    Indeed, § 3582(c)(1)(A) as
amended by the First Step Act still requires courts to abide by
policy statements issued by the Sentencing Commission. See 18
U.S.C. § 3582(c)(1)(A). Accordingly, this Court will not consider
circumstances outside of the specific examples of extraordinary
and compelling reasons to afford relief.      Accord, e.g., United
States V. Lynn, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 12, 2019)
("If the policy statement needs tweaking in light of Section 603(b)
[of the First Step Act], that tweaking must be accomplished by the
[Sentencing] Commission, not by the courts."); United States v.
Johns, 2019 WL 2646663 (D. Ariz. June 28, 2019); United States v.
Gross, 2019 WL 2437463 (E.D. Wash. June 11, 2019); United States
V. Heromin, 2019 WL 2411311 (M.D. Fla. June 7, 2019); United States
V. Willis, 2019 WL 2403192 (D.N.M. June 7, 2019); United States v.
Shields, 2019 WL 2359231 (N.D. Calif. June 4, 2019) (stating that
there is no "authority for the proposition that the Court may
disregard guidance provided by the Sentencing Commission where it
appears that such guidance has not kept pace with statutory
amendments").
  Case 1:11-cr-00101-JRH-BKE Document 133 Filed 10/29/20 Page 4 of 5



to suffer from hypertension, lymphadenopathy, and chest pain.                        He

does not submit medical evidence to support his claim.                        Rather,

the Government has submitted Walker's inmate medical records to

present a more trustworthy account.

       The Court has considered Walker's medical records in light of

the Centers for Disease Control and Prevention's ("CDC") list of

significant risk factors.             First, the CDC reports the following

conditions ^'are at increased risk of severe illness from COVID-

19":     cancer;     chronic    kidney      disease;     COPD;   immunocompromised

state    (weakened    immune        system)    from    solid     organ   transplant;

obesity (body mass index [BMI] of 30 or higher); serious heart

conditions, such as heart failure, coronary artery disease, or

cardiomyopathies;          sickle    cell     disease;    and    type     2   diabetes

mellitus.      See Centers      for     Disease       Control     &    Prevention,

People with Certain         Medical     Conditions,       available at https://

www.cdc.qov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html            (last     visited        on      October    28,

2020).    Walker's medical records do not show that he suffers from

any of these conditions.             (See generally Gov't Resp. in Opp'n,

Doc.    130,   Ex.   A.)      Walker,    however,      has   been     diagnosed    with

hypertension, which is listed by the CDC as a condition that ^^mlght

be at an increased risk" for severe illness for those that contract
    Case 1:11-cr-00101-JRH-BKE Document 133 Filed 10/29/20 Page 5 of 5



COVID-19.3    See Centers for Disease Control & Prevention, People

with Certain Medical Conditions, supra {emphasis added).               The Court

is unwilling to conclude that a condition that "might" put a

defendant    at an   increased      risk qualifies        his circumstances as

extraordinary and compelling enough to warrant early release.

        In short, it is best remembered that Walker bears the burden

of demonstrating that compassionate release is warranted.                     Cf.

United States v. Hamilton, 715 F.3d 328, 337 (11^*^ Cir. 2013) (in

the context of a motion to reduce under § 3582(c)(2)).                He has not

done so.      His concern about the pandemic as it relates to his

medical conditions is at this point too speculative to qualify as

extraordinary and compelling.

        Upon the foregoing. Defendant Clifford Junior Walker Ill's

motion for compassionate release (doc. 129) is DENIED.

      ORDER ENTERED at Augusta, Georgia, this                        of October,

2020.




                                                              ,, CHIEF JUDGE
                                            UNITE!/ STATES DISTRICT COURT
                                                    :rn   district of Georgia




^   The   medical   records   do   not   indicate   that   Walker   suffers   from
lymphadenopathy or chest pain as claimed. Walker received a chest
exam on April 20, 2020, which indicated that he was breathing
comfortably with no wheezing or cackles.       His cardiovascular
assessment was also normal.      Moreover, his lymph nodes were
examined on this same day, and no lymphadenopathy was noted. (See
Gov't Resp. in Opp'n, Ex. A at 23, 26.)
